Citation Nr: 1821888	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-16 712A	)	DATE
	)
	)


THE ISSUE

Whether a July 1984, decision by the Board of Veterans' Appeals that denied entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel






INTRODUCTION

The Veteran had active military service from July 1952 to March 1954. 

This matter is before the Board on a motion challenging the Board's July 1984 decision that denied entitlement to a TDIU.


FINDINGS OF FACT

1.  In a July 1984 decision, the Board denied entitlement to a TDIU on the basis that the Veteran is not precluded from following some type of substantially gainful employment consistent with his work experience and education. 

2.  The Board's July 1984 decision was not based on CUE.


CONCLUSION OF LAW

The July 1984 Board decision is not subject to revision by CUE as to the issue of entitlement to TDIU.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C. § 7111; 38 C.F.R. § 20.1400. 

A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20, which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C. § 5107 (b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404 (b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403 (a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403 (b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the appellant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403 (d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403 (e).
In an August 2013 statement the Veteran requested reconsideration of the July 1984 decision that denied entitlement to TDIU based upon clear and unmistakable error.  In statements, dated in August 2013 and November 2016, and associated with the claim file in April and July 2017, respectively, the Veteran argued that July 1984 Board decision was the product CUE because the Veteran met the schedular criteria for the award of a TDIU and that he met all the "legal requirements" for award of TDIU.

In the July 1984 Board decision, the Board determined that it was not established that the Veteran was precluded from following some type of substantially gainful employment consistent with his work experience and education.  The Board noted that the fact that the Veteran was not working was not determinative of the issue, but rather it was the impact of the service-connected disabilities, insofar as his ability to work were concerned.  The Board acknowledged that although the Veteran had a prosthetic right eye, he had sufficient visual acuity with respect to his left eye.  He had chronic conjunctivitis, a macula on the cornea of his left eye, and a posttraumatic scar on his right eyebrow.  The residuals of a splenectomy were not shown to have any significant impact on his industrial potential.  He had moderate residuals with respect to his fragment wounds of the body and extremities including a fracture of the second metacarpal bone and metacarpophalangeal joint.  Neurologic findings revealed that the Veteran had a normal gait, and his motor status revealed no atrophy, and normal tone and strength.  His sensory status revealed diminished pinprick sensation on his left lower extremity.  Other neurologic findings were noted by the Board to be essentially not significant.  His other service-connected scars of the left upper and lower extremities and his otitis media did not demonstrate any significant impact on his industrial potential.  The Board noted that although the Veteran had nonservice-connected disabilities including a genitourinary disability and a back disability, these nonservice-connected disabilities may not be considered in evaluation of the claim even though they appear to have a significant impact on his ability to work.  The Board noted that the Veteran completed a high school education; had occupational experience as a clerk, grocery salesclerk, bank official and as an employee involved in miscellaneous work; and had not been gainfully employed since September 1979.  The Board identified the Veteran's service-connected disabilities and found that the service-connected disabilities were not of sufficient severity as would prevent him from engaging in some form of substantially gainful employment consistent with his education and occupational experience.  

The sole argument rendered by the Veteran in the motion has been that he met the criteria for TDIU at the time of the July 1984 Board decision.  The Veteran does not indicate that the correct facts, as they were known at the time, were not before the Board.  The Veteran has argued that the Board erred because he met the schedular criteria for award of a TDIU at the time of the July 1984, namely was in receipt of service-connected disabilities rated sufficiently for award of a TDIU.  However, that was not the basis of the Board denial; it was that the evidence did not show that the Veteran was "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (1984).  Thus, the Veteran does not show that the statutory and regulatory provisions in effect in July 1984 were incorrectly applied.  At most, the Veteran disputes how the facts were weighed and/or evaluated, a situation that is not CUE.  As a result, the error complained of in this respect cannot be clear and unmistakable.  38 C.F.R. §§ 20.1403 (d).

In sum, the moving party has not clearly and specifically set out the alleged clear and unmistakable error of fact or law in the July 1984 Board decision, the legal or factual bases for such allegations, and why the result would have been manifestly different but for the alleged error.  Because the Board finds that the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404 (b), the motion is dismissed without prejudice.


ORDER

The motion for revision or reversal of the July 1984 Board decision on the basis of CUE is dismissed without prejudice to refiling.




                       ____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



